In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1391
COURTNEY MCFIELDS,
                                                 Plaintiff-Appellant,
                                v.

THOMAS J. DART, Sheriff of Cook County, and COOK COUNTY,
ILLINOIS,
                                      Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 17 C 7424 — John Robert Blakey, Judge.
                    ____________________

  ARGUED OCTOBER 27, 2020 — DECIDED DECEMBER 8, 2020
               ____________________

   Before SYKES, Chief Judge, and KANNE and ST. EVE, Circuit
Judges.
    KANNE, Circuit Judge. Plaintiﬀ Courtney McFields, once a
detainee at Illinois’s Cook County Jail, brought a putative
class action against Cook County and its sheriﬀ for allegedly
depriving McFields and other detainees of adequate dental
care. The district court denied class certiﬁcation, and
2                                                  No. 20-1391

McFields appealed. Because we conclude that the district
court did not abuse its discretion, we aﬃrm its decision.
                       I. BACKGROUND
    Defendants Cook County and its sheriﬀ operate Cook
County Jail and are charged with providing medical and den-
tal care to pretrial detainees housed there. The district court
construed the word “detainees” in the complaint to mean
“pretrial detainees” because the Cook County Jail “houses
primarily people who have not yet been convicted.” The dif-
ference matters because the standard of proof is diﬀerent for
medical claims asserted by pretrial detainees and those
brought by persons already convicted.
    Under the jail’s so-called “paper triage” policy, a detainee
who has dental pain and wants treatment must submit a
health service request form (“HSRF”), various versions of
which existed between 2011 and 2018. Once submitted, staﬀ
review the HSRF and categorize it as “routine,” “priority,” or
“urgent,” and the detainee is then referred to a dentist for
treatment in anywhere from three to thirty days (depending
on the categorization).
    Importantly, however, most detainees do not receive a
face-to-face assessment from a nurse or higher-level practi-
tioner before they ultimately receive care from a dentist. A
face-to-face assessment would include an oral health screen-
ing, which could identify bona ﬁde complaints of dental pain
or reveal serious medical issues and would allow a nurse to
dispense over-the-counter pain medication.
   Courtney McFields complains about that last aspect of this
policy—the failure to provide all detainees who complain of
dental pain with face-to-face assessments. McFields was held
No. 20-1391                                                                3

in the Cook County Jail from September 10 to December 18,
2014. He began experiencing dental pain while in custody,
and on October 28, he submitted an HSRF complaining of a
hole in his tooth and indicating a pain level of 7/10. A nurse
reviewed the HSRF the next day, classiﬁed it as “routine,” and
referred it to dental staﬀ without conducting a face-to-face as-
sessment. McFields submitted at least one additional HSRF in
mid-November, complaining of a pain level of 9/10. On No-
vember 20, McFields saw a dentist, who extracted the respon-
sible tooth.
   On October 13, 2017, McFields and other plaintiﬀs ﬁled a
putative class action against Defendants alleging that they
suﬀered gratuitous pain as a result of the jail’s paper triage
policy. They alleged that the standard of care for processing a
health service request requires a face-to-face assessment
within 48 hours and that the jail’s policy deviating from this
standard is objectively unreasonable in violation of the Four-
teenth Amendment. 1
    In April 2018, the district court denied Defendants’ motion
to dismiss the case as untimely. The district court held that the
previous class action Smentek v. Sheriﬀ of Cook County, No. 09-
cv-529 (N.D. Ill.), tolled the two-year statute of limitations for
the plaintiﬀs’ claims. McFields v. Sheriﬀ of Cook Cnty., No. 17-
CV-7424, 2018 WL 1784138, at *3 (N.D. Ill. Apr. 13, 2018).


    1 These plaintiffs were not the first to bring such a claim against De-
fendants. McFields himself would have been a class member in a similar
case, but that court ultimately set a class closing date of October 31, 2013—
which excluded McFields, whose claim arose in 2014. Smentek v. Sheriff of
Cook Cnty., No. 09-cv-529, 2016 WL 5939704, at *5 (N.D. Ill. Oct. 13, 2016).
Hence the instant suit, which more or less picks up where Smentek left off.
(The parties in Smentek ultimately settled the relevant class claims.)
4                                                             No. 20-1391

    Then, in November 2018, McFields and the other plaintiﬀs
moved under Federal Rule of Civil Procedure 23(b)(3) to cer-
tify a class of “[a]ll persons who, while detained at the Cook
County Jail between November 1, 2013 and April 30, 2018,
submitted a written ‘Health Service Request Form’ complain-
ing of dental pain and did not receive a face-to-face assess-
ment by a registered nurse or higher-level practitioner after
submitting the request.”2
    The district court denied the motion for class certiﬁcation
after concluding that the plaintiﬀs failed to satisfy the com-
monality, typicality, and predominance requirements of Rule
23. The court ﬁrst considered the nature of the plaintiﬀs’
claims and concluded that, to succeed, they would ultimately
need to prove that the paper triage policy was “objectively un-
reasonable,” which necessitates an individualized inquiry.
With that in mind, the court then determined that commonal-
ity was not satisﬁed because the existence of a policy that
failed to provide face-to-face assessments—the only common
question presented—was “not dispositive of Plaintiﬀs’ claims,
or even particularly helpful in the required analysis.” Moreo-
ver, typicality was not satisﬁed because “no case is typical”;
each plaintiﬀ “present[s] a diﬀerent situation, involving dif-
ferent dental issues, diﬀerent degrees of pain, diﬀerent de-
lays, diﬀerent treatments.” And ﬁnally, predominance was


    2  The proposed April 30, 2018, closing date derives from still other
litigation, brought by the United States Department of Justice, surround-
ing the jail’s provision of medical care. There, the county agreed in a con-
sent decree to permit regular monitoring by the federal government, and
on April 30, 2018, the monitor concluded that the issues were resolved.
United States v. Cook Cnty., No. 10 C 2946 (N.D. Ill. June 12, 2018), ECF No.
373 at 2.
No. 20-1391                                                       5

not satisﬁed because “individual issues—the facts and cir-
cumstances of each individual detainee’s claim—predomi-
nate” over common questions of law or fact.
    Afterwards, the other plaintiﬀs accepted unconditional of-
fers of judgment and did not reserve the right to appeal.
McFields also accepted an oﬀer of judgment but did reserve
his right to appeal. He then ﬁled the appeal we now address.
                          II. ANALYSIS
    We review the district court’s denial of class certiﬁcation
for abuse of discretion. Messner v. Northshore Univ. HealthSys-
tem, 669 F.3d 802, 811 (7th Cir. 2012) (citing Arreola v. Godinez,
546 F.3d 788, 794 (7th Cir. 2008)). But if “the district court ba-
ses its discretionary decision on an erroneous view of the law
or a clearly erroneous assessment of the evidence, then it has
necessarily abused its discretion.” Id. (citing Cooter & Gell v.
Hartmarx Corp., 496 U.S. 384, 405 (1990); Ervin v. OS Restaurant
Servs., Inc., 632 F.3d 971, 976 (7th Cir. 2011)).
    “To be certiﬁed as a class action, the putative class must
ﬁrst meet the four requirements of Federal Rule of Civil Pro-
cedure 23(a): numerosity, typicality, commonality, and ade-
quacy.” Costello v. BeavEx, Inc., 810 F.3d 1045, 1059 (7th Cir.
2016) (citing Messner, 669 F.3d at 811). And when a plaintiﬀ
moves for certiﬁcation under Rule 23(b)(3), as here, he must
also show that “questions of law or fact common to the mem-
bers of the proposed class predominate over questions aﬀect-
ing only individual class members.” Messner, 669 F.3d at 811
(citing Siegel v. Shell Oil Co., 612 F.3d 932, 935 (7th Cir. 2010)).
    We focus on Rule 23(a)’s commonality and typicality re-
quirements and Rule 23(b)(3)’s predominance requirement,
as those were the grounds for the district court’s decision.
6                                                    No. 20-1391

    A. Commonality
    Rule 23(a)(2) requires that there be “questions of law or
fact common to the class.” Chi. Teachers Union, Local No. 1 v.
Bd. of Educ. of Chi., 797 F.3d 426, 434 (7th Cir. 2015) (quoting
Fed. R. Civ. P. 23(a)(2)). But “[a]ny competently crafted class
complaint literally raises common ‘questions.’” Phillips v.
Sheriﬀ of Cook Cnty., 828 F.3d 541, 550 (7th Cir. 2016) (quoting
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011)). “What
matters to class certiﬁcation,” then, is “the capacity of a class-
wide proceeding to generate common answers apt to drive
the resolution of the litigation.” Suchanek v. Sturm Foods, Inc.,
764 F.3d 750, 756 (7th Cir. 2014) (quoting Wal-Mart, 564 U.S. at
350).
    McFields argues that the questions common to the pro-
posed class include (1) whether there was a widespread prac-
tice of failing to provide face-to-face assessments and, if so,
(2) whether that policy exposed detainees to a substantial risk
of harm in violation of the Constitution. Before deciding
whether these proﬀered common questions are suﬃcient to
satisfy Rule 23(a)(2), however, we must dispose of McFields’s
chief argument—that the district court, in analyzing com-
monality (and, indeed, the other Rule 23 requirements), im-
properly decided this case on the merits.
    That argument is without merit. Determining whether
common questions are likely to generate common answers
apt to drive the resolution of the litigation “requires a precise
understanding of the nature of the plaintiﬀs’ claims.” Phillips,
828 F.3d at 552. This analysis therefore “may ‘entail some
overlap with the merits of the plaintiﬀ’s underlying claim.’”
Id. (quoting Wal-Mart, 564 U.S. at 351); accord Szabo v. Bridge-
port Machs., Inc., 249 F.3d 672, 676 (7th Cir. 2001) (Sometimes,
No. 20-1391                                                      7

“the judge must make a preliminary inquiry into the mer-
its.”).
    McFields contends that Driver v. Marion County Sheriﬀ, 859
F.3d 489 (2017), shows the impropriety of looking to the mer-
its at the class certiﬁcation stage. But there, we reiterated the
above principle: “[t]o certify a class, the trial court must sat-
isfy itself ‘after a rigorous analysis’ that the Rule 23(a) prereq-
uisites are established, and ‘frequently that “rigorous analy-
sis” will entail some overlap with the merits of the plaintiﬀ’s
underlying claim.’” Id. at 493 (alterations omitted) (quoting
Wal-Mart, 564 U.S. at 350–51). We simply noted, in addition,
the obvious principle that a defendant can’t defeat class certi-
ﬁcation by “argu[ing] the merits of the claim … without ref-
erencing the Rule 23 factors or establishing how those factors
are impacted.” Id. That’s clearly not what happened here. And
McFields’s reliance on Bennett v. Dart, 953 F.3d 467 (7th Cir.
2020), is misplaced for similar reasons. Nobody is arguing,
and the district court did not hold, that “surety of prevailing
on the merits” is a requirement for class certiﬁcation. Id. at
469.
   So it was appropriate for the district court to analyze com-
monality in light of the nature of McFields’s claim. And our
analysis does the same.
    McFields’s denial-of-care claim is governed by two main
cases. The ﬁrst is Monell v. New York City Department of Social
Services, 436 U.S. 658 (1978), which requires a plaintiﬀ to show
that he “(1) suﬀered a deprivation of a federal right; (2) as a
result of either an express municipal policy, widespread cus-
tom, or deliberate act of a decision-maker with ﬁnal policy-
making authority … ; which (3) was the proximate cause of
his injury.” King v. Kramer, 763 F.3d 635, 649 (7th Cir. 2014)
8                                                     No. 20-1391

(alterations omitted) (quoting Ienco v. City of Chicago, 286 F.3d
994, 998 (7th Cir. 2002)). The second is Miranda v. County of
Lake, 900 F.3d 335 (7th Cir. 2018), in which we held that a pre-
trial detainee bringing a claim for denial of medical care must
show that the challenged policy is “objectively unreasona-
ble.” Id. at 351 (citing Kingsley v. Hendrickson, 576 U.S. 389, 392
(2015)). “This standard requires courts to focus on the totality
of facts and circumstances faced by the individual alleged to
have provided inadequate medical care and to gauge objec-
tively … whether the response was reasonable.” McCann v.
Ogle Cnty., 909 F.3d 881, 886 (7th Cir. 2018).
    With these cases in mind, we can quickly discard
McFields’s second proposed common question—whether the
paper triage policy violates the Constitution. Answering this
question in the aﬃrmative requires McFields to prove that the
policy was objectively unreasonable, Miranda, 900 F.3d at 351,
but that is, by its nature, an inquiry not suitable for resolution
as to all class members in one fell swoop, McCann, 909 F.3d at
886. Rather, it is an individualized inquiry that depends in
large part on what is disclosed on each detainee’s HSRF—
when it was submitted, what type of grievance and what level
of pain it reveals, and so forth. So the second common ques-
tion proposed by McFields is not a “common” question at all.
    That leaves only McFields’s ﬁrst proposed common ques-
tion—whether there even exists a policy that does not give
face-to-face assessments to all detainees who complain of
dental pain. But the answer to that question—the mere exist-
ence of a policy—is relevant to just one small part of the anal-
ysis required under Monell and Miranda, and it leaves us far
from resolving the litigation on a classwide basis.
No. 20-1391                                                   9

    We still must determine not only if that policy was objec-
tively unreasonable as to each individual class member based
on his or her speciﬁc circumstances, but also whether each de-
tainee suﬀered a constitutional injury and whether each of
those injuries was proximately caused by the unreasonable
policy. See King, 763 F.3d at 649 (“[O]bviously, the question of
whether there existed a policy or custom is distinct from the
question of whether the plaintiﬀ presents a cognizable consti-
tutional injury.”).
    It matters immensely that each detainee “present[s] a dif-
ferent situation that involved a diﬀerent type of dental pain,
took place at a diﬀerent time, [and] involved diﬀerent medical
professionals and prison staﬀ,” Phillips, 828 F.3d at 555; it is
precisely these sorts of “[d]issimilarities within the proposed
class” that “have the potential to impede the generation of
common answers” apt to drive resolution of the litigation,
Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 374 (7th Cir. 2015)
(quoting Wal-Mart, 564 U.S. at 350).
    Some examples illustrate the point. Suppose a detainee
submits an HSRF complaining of a toothache in the morning
and is treated by a world-class dentist that afternoon. Or im-
agine that, for some reason, a perfectly healthy detainee
falsely indicates extreme pain on his HSRF. Both would fall
comfortably into McFields’s proposed class so long as neither
was given a face-to-face assessment before receiving dental
treatment, but obviously, these would-be plaintiﬀs have suf-
fered no injury and have no colorable constitutional claim.
Thus, determining only that the policy exists leaves us miles
from resolving the litigation on a classwide basis. Or, as the
district court put it, a failure to provide a face-to-face
10                                                            No. 20-1391

assessment “says nothing about whether the ultimate course
of treatment violated the Constitution.”
    In short, “[t]he claims of every class member will [not] rise
or fall on the resolution of” whether the paper triage policy
existed, Suchanek, 764 F.3d at 757, and whether the policy was
objectively unreasonable requires an individualized, plaintiﬀ-
speciﬁc assessment, McCann, 909 F.3d at 886. We therefore
conclude that the district court did not abuse its discretion in
ﬁnding that McFields fails to satisfy commonality.3
     B. Typicality
    Rule 23(a)(3) requires that “the claims or defenses of the
representative parties are typical of the claims or defenses of
the class.” Fed. R. Civ. P. 23(a)(3). Generally, a class repre-
sentative’s “claim is typical if it ‘arises from the same event or
practice or course of conduct that gives rise to the claims of
other class members and her claims are based on the same le-
gal theory.’” Oshana v. Coca-Cola Co., 472 F.3d 506, 514 (7th Cir.
2006) (alterations omitted) (quoting Rosario v. Livaditis, 963
F.2d 1013, 1018 (7th Cir. 1992)). “Although ‘the typicality re-
quirement may be satisﬁed even if there are factual


     3McFields also argues at length that Defendants are improperly re-
characterizing his complaint as challenging a delay in treatment rather
than what it is: a challenge to the specific practice of not providing face-
to-face assessments, period. Not much recharacterizing is needed to con-
strue McFields’s complaint as one for untimely care; it does refer to, for
example, “the prompt treatment of dental pain”; the failure to conduct
face-to-face assessments “within 48 hours”; and Defendants’ “refusal to
ensure timely screening.” In any event, McFields does not cite any case
holding that the failure to provide face-to-face assessments is per se objec-
tively unreasonable regardless of “the totality of facts and circumstances
faced by [each] individual.” McCann, 909 F.3d at 886.
No. 20-1391                                                    11

distinctions between the claims of the named plaintiﬀs and
those of other class members,’ the requirement ‘primarily di-
rects the district court to focus on whether the named repre-
sentatives’ claims have the same essential characteristics as
the claims of the class at large.’” Muro v. Target Corp., 580 F.3d
485, 492 (7th Cir. 2009) (quoting De La Fuente v. Stokely–Van
Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983)). A class has been
certiﬁed, for example, where “evidence was presented to
show that all plaintiﬀs had ‘experienced dental pain and sig-
niﬁcant delays in treatment, if they were treated at all.’” Kress
v. CCA of Tenn., LLC, 694 F.3d 890, 893 (7th Cir. 2012) (altera-
tions omitted) (quoting Smentek v. Sheriﬀ of Cook Cnty., No. 09
C 529, 2010 WL 4791509, at *1 (N.D. Ill. Nov. 18, 2010)).
    We agree with the district court that McFields has not “af-
ﬁrmatively demonstrate[d] his compliance with the” typical-
ity requirement. Wal-Mart, 564 U.S. at 350. Though a separate
inquiry from the commonality question, our conclusion here
ﬂows from the same basic defects described above. See Priddy
v. Health Care Servs. Corp., 870 F.3d 657, 660 (7th Cir. 2017)
(“Commonality and typicality ‘tend to merge.’” (quoting Gen.
Tel. Co. of S.W. v. Falcon, 457 U.S. 147, 157 n.13 (1982))). Each
class member—McFields included—presents fundamentally
unique circumstances. And these diﬀering situations are not
the mere “factual distinctions” that arise in most any case;
these are overwhelming factual distinctions that defeat any “es-
sential characteristics” across the claims. Muro, 580 F.3d at 492
(quoting De La Fuente, 713 F.2d at 232).
    McFields asserts that his claim is based on the same
“course of conduct” that aﬀected all members of the class. But
that does not mean that his claim has “the same essential char-
acteristics as the claims of the class at large,” which is what
12                                                   No. 20-1391

“the requirement is meant to ensure.” Id. (quoting Retired Chi.
Police Ass’n v. City of Chicago, 7 F.3d 584, 597 (7th Cir. 1993)).
In fact, the district court found that “it was not the failure to
provide the [face-to-face] assessment that allegedly delayed
McFields’ treatment,” but “the delay in the execution of the
[nurse’s] referral” of his HSRF to a dentist. “Had the nurse’s
referral … been acted upon with expediency, McFields could
hardly be heard to complain about the lack of a face-to-face
assessment.” These facts set McFields’s claim apart from
those of the other putative class members. We therefore see no
abuse of discretion in the district court’s conclusion that eval-
uating the plaintiﬀs’ claims “requires a ‘highly individualized
inquiry’; each Plaintiﬀ’s case is diﬀerent and, therefore, no
case is typical.” See Wrightsell v. Sheriﬀ of Cook Cnty., No. 08
CV 5451, 2009 WL 482370, at *2 (N.D. Ill. Feb. 19, 2009).
     C. Predominance
    Finally, Rule 23(b)(3) requires “that the questions of law or
fact common to class members predominate over any ques-
tions aﬀecting only individual members, and that a class ac-
tion is superior to other available methods for fairly and eﬃ-
ciently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).
This “inquiry tests whether proposed classes are suﬃciently
cohesive to warrant adjudication by representation.” Amchem
Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997).
    The district court concluded that McFields failed to satisfy
the predominance requirement because “individual issues—
the facts and circumstances of each individual detainee’s
claim—predominate.” We see no real need to analyze this is-
sue given our conclusions that McFields failed to satisfy the
requirements of Rule 23(a)(2) and (3). After all, Rule 23(b)(3)
No. 20-1391                                                  13

is “far more demanding” than the commonality requirement
that he already failed to meet. Id. at 624.
    At any rate, predominance is doomed here. Satisfying pre-
dominance “requires more than a tally of common questions;
the district court must consider their relative importance.”
Beaton v. SpeedyPC Software, 907 F.3d 1018, 1029 (7th Cir. 2018)
(citing Parko v. Shell Oil Co., 739 F.3d 1083, 1085 (7th Cir.
2014)); see Amchem Prods., 521 U.S. at 624 (ﬁnding predomi-
nance not satisﬁed “[g]iven the greater number of questions
peculiar to the [individual] class members … and the signiﬁ-
cance of those uncommon questions”). Considering our anal-
ysis above, we agree with the district court’s ﬁnding that in-
dividual issues predominate over common questions—the
opposite of what Rule 23(b)(3) requires.
   We have no need to address Defendants’ alternative argu-
ment that McFields is an inadequate class representative be-
cause his claim is untimely.
                       III. CONCLUSION
   For the above reasons, we conclude that the district court
did not abuse its discretion in denying class certiﬁcation. We
therefore AFFIRM the district court.